
	

114 HR 3707 IH: Groundwork USA Trust Act of 2015
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3707
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Ms. Tsongas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of the Interior, in consultation with the Groundwork USA national
			 office, to provide grants to certain nonprofit organizations.
	
	
 1.Short titleThis Act may be cited as the Groundwork USA Trust Act of 2015. 2.FindingsCongress finds that—
 (1)locally organized and controlled entities that are linked together through a national program office have the ability to lead cost-effective projects and programs that are responsive to community needs and essential to improving the local environment, economy, and quality of life;
 (2)local community involvement with how land is being used is an essential component to the economic success of a neighborhood;
 (3)underutilized and neglected vacant lands significantly erode nearby property values and burden municipal tax bases;
 (4)landscaping and maintenance, especially when local citizens are involved in the process, decreases negative stigma and generates civic pride, which in turn significantly reduces vandalism and illicit activities typically associated with idle lands;
 (5)cleaning, landscaping, and tree planting within vacant and abandoned land and brownfields adds economic value to a community through increased occupancy rates, and improved sales appeal of nearby residential and commercial real estate; and
 (6)the transformation of idle lands and brownfields into cleaner, greener, community assets has been exemplified by a network of federally backed Groundwork USA Trusts for over 8 years.
 3.DefinitionsIn this Act: (1)BrownfieldsThe term brownfields means real property, the expansion, redevelopment, or reuse of which may be complicated by the presence or potential presence of a hazardous substance, pollutant, or contaminant.
 (2)Eligible organizationThe term eligible organization means a— (A)nonprofit organization that applies for a grant award under section 4(b) to establish a Groundwork USA Trust; and
 (B)Groundwork USA Trust. (3)Groundwork USA national officeThe term Groundwork USA national office means the independent, nonprofit, environmental business incorporated under the laws of the State of New York, which overseas and creates a link between local Groundwork USA Trust offices.
 (4)Groundwork USA trustThe term Groundwork USA Trust means an independent, nonprofit, environmental organization that works with communities to improve their environment, economy, and quality of life through local action.
 (5)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from tax under section 501(a) of such Code.
 (6)SecretaryThe term Secretary means the Secretary of the Interior. 4.Establishment of groundwork USA trust program (a)Authorization of grant programThe Secretary, in consultation with the Groundwork USA national office, is authorized to award grants to eligible organizations.
 (b)ApplicationAn eligible organization desiring a grant under the program shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary, in consultation with the Groundwork USA national office, may require.
 5.Criteria for selectionEach grant award provided under section 4(a) shall be made on the basis of the quality of the application submitted, taking into consideration such factors as the following:
 (1)The population and demographics of the community and the environmental, community, or economic development issues which an eligible entity could help address.
 (2)The level of experience with community and environmental improvement activities of an eligible organization and the role such organization will play in the implementation of Groundwork USA Trust activities.
 (3)The level in which the community or local government in which the eligible organization is based is a current or past recipient of funding or assistance from the EPA Brownfields Program and demonstrated success in those efforts.
 (4)The level in which the eligible organization has partnered with the National Park Service and demonstrated success in those efforts.
 (5)The level of community interest and commitment to learn about, evaluate, and partner with a Groundwork USA Trust.
 (6)The number and level of opportunities to improve the local environment for conservation, recreation, and economic development, including:
 (A)The potential to facilitate the creation, improvement, and stewardship of parks, greenways, open space, and nature reserves and increase opportunities for recreation, conservation, food security, environmental education, and other environmental improvements in communities impacted by brownfields.
 (B)The potential to stimulate economic and environmental rejuvenation of communities impacted by brownfield issues.
 (C)The potential to increase the capacity of communities with limited means to improve their environment, economy, and quality of life.
 (D)The potential to engage the local community in the planning and development of projects and programs to improve its local environment, including the assessment, cleanup, and reuse of brownfield sites for parks, recreation facilities, nature areas, gardens, trails, and other community benefits.
 (E)The potential to contribute to the use or reuse of existing infrastructure. (7)The ability to address the issue of brownfields in the community or target area, including:
 (A)The potential to leverage or stimulate funds from other sources to support the assessment and remediation of brownfields and their reuse for parks, recreation facilities, nature areas, and other community benefits.
 (B)The potential to engage the local community in the planning and implementation of projects and programs to assess, cleanup, and reuse brownfields for parks, recreation facilities, nature areas, and other community benefits.
 (C)The potential to help reduce the threats to human health and the local environment associated with the presence of hazardous substances, pollutants, or contaminants.
 (D)The potential to help address or facilitate the identification and reduction of threats to the health and welfare of populations at risk.
 6.Use of fundsA grant award provided under the program may be used to— (1)provide training, research, and technical assistance to individuals and organizations, as appropriate, to facilitate the inventory of brownfield sites, site assessments, remediation of brownfield sites, community involvement, or site preparation;
 (2)increase the capacity of communities to improve and care for their local environment; (3)reclaim vacant and derelict lands for conservation, recreation, and economic development;
 (4)clean up and care for neglected areas to signal community pride and rejuvenation; (5)return brownfields to economically productive use while restoring blighted landscapes with healthy environments;
 (6)integrate environmental education, food security, health and fitness, resource management, and job training;
 (7)encourage businesses, local governments, nonprofits, and communities to work together for sustainable environmental care and enhancement;
 (8)support businesses, local governments, nonprofits, and communities in efforts to improve their local environment;
 (9)raise the profile of urban environmental improvements as part of a comprehensive approach to smart growth strategies and rejuvenation of inner city communities;
 (10)acquire real property and buildings to rehabilitate and improve upon for the local community and perform maintenance on such property and buildings, including mowing, irrigating, landscaping, painting, and providing structural repairs;
 (11)expand operations and locations of offices to benefit a larger geographic area, and increase staff; (12)develop information systems and utilize such systems for community- and regional-based research and data dissemination; and
 (13)develop programs that encourage regional and national partnering with other environmental organizations.
 7.Maximum grant awardA grant award under the program shall not exceed $400,000 for any fiscal year. 8.Limitation on administrative costsThe Secretary may reserve not more than 15 percent of the amount made available under this Act to carry out the program in a fiscal year for administrative costs, including managing, administering, and assisting with technical support of operations for national and local Groundwork USA offices.
 9.Annual reportEach grant recipient shall submit to the Secretary and the national Groundwork USA national office an annual report at such time, in such manner, and containing such information as the Secretary, in consultation with the Groundwork USA national office, may require.
 10.Authorization of appropriationsThere are authorized to be appropriated to carry out the program $15,000,000 for each of the fiscal years 2016 through 2021.
		
